DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. (10,887,106, hereinafter refers as ‘106). Regarding claim 1, the claim limitation “receiving an input data signal over a fiber optic port, switching the input data signals to a plurality of data signals; converting the plurality of data signals to a plurality of output coaxial
cable signals; and transmitting the plurality of output coaxial cable signals” is corresponding to claim limitation of “receiving an input data signal and video signals over one or more ports;
switching the input data signal to a plurality of data signals, converting…. the plurality of data signals to a plurality of output Multimedia over Coax Alliance (MoCA) compliant coaxial cable signals…transmitting the plurality of output MoCA compliant coaxial cable signals” of claim 1 of ‘106.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitation of claim 1 is broadly read on the claim limitation of claim 1 of ‘106.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-26, 29, 33-36, 39, 40, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al. (US 2009/0180782 A1, hereinafter refers Bernard) in view of Howlett et al. (US 2011/0191815 A1, hereinafter refers as Howlett).

	Regarding claim 1, Bernard disclose a method for use in a headend communication device, the method comprising: 
	receiving an input data signal over a fiber optic port (Fig. 2, the MoCA signals received at OLT port, para. 33), 
processing the input data signals to a plurality of data signals (para. 34, para. 37, para. 42, multiplexer/demultiplexer to perform the of the MoCA signals)
converting the plurality of data signals to a plurality of output coaxial cable signals (Fig. 2-3, para. 37, the converter to covert the MoCA singal); 
and transmitting the plurality of output coaxial cable signals (para. 34; para. 45, para. 38, the MoCA signal is transmitted, Fig. 2, Fig. 3);
Bernard does not explicitly disclose switching the input data signals to a plurality of data signals;
Howlett teaches switching the input data signals to a plurality of data signals (Fig. 2, el. 15, para. 50, a multiplexing switch is used to switch the signals);
It would be obvious for one of ordinary skill in the art at the time of invention to modify Benard to include Howlett in order to allow a system to process multiple receive input signal more efficiently using a multiplexing switch. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425